DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           LATISHA TILLMAN,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-936

                            [December 2, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 13-11500CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Latisha Tillman appeals her withhold of adjudication and placement on
probation after she was found guilty of resisting officers with violence. Her
assistant public defender filed a motion to withdraw and supporting brief
pursuant to Anders v. California, 386 U.S. 738 (1967). We affirm, but we
remand with the direction that the trial court correct the order of probation
to reflect that she was found guilty by jury verdict rather than by guilty
plea.

   Affirmed; Remanded with Instructions.

TAYLOR, GERBER and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.